Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Arguments received 06 May 2021 for application number 15/378,041.
Applicant’s arguments, filed 06 May 2021, with respect to the 35 U.S.C. 103 rejection of claims 1 – 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1 – 20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Joseph Su 23 June 2021.

The application has been amended as follows: 
1. (Currently amended) A non-volatile memory apparatus comprising:
a flash memory, having a plurality of flash memory blocks; and

wherein the garbage collection method comprises: 
grouping the flash memory blocks in the flash memory into different tiers ranging from a coolest tier storing a coldest data to a hottest tier storing a hottest data according to an access probability of data stored in the flash memory, wherein the different tiers comprise multiple hotter tiers and multiple cooler tiers, and each of the different tiers is a memory block collection including some of the flash memory blocks;
selecting one closed block from [[a]] one of the hotter tiers of the different tiers within the flash memory as a specific source block, and selecting one open block from [[a]] one of the cooler tiers of the different tiers within the flash memory as a specific target block;
identifying valid data stored in the specific source block disposed in the one of the hotter tiers within the flash memory;
enhancing efficiency of garbage collection performed in the flash memory by moving the valid data from the specific source block disposed in the one of the hotter tiers within the flash memory to the specific target block disposed in the one of the cooler tiers within the flash memory, wherein each of the hotter tiers and the cooler tiers utilized in the garbage collection method represents the memory block collection selected from the flash memory blocks, and wherein tiers and the cooler tiers utilized in the garbage collection method are determined by identifying types of data stored in each of the different tiers without relating to the number of program/erase cycles; and 
specific source block disposed in the one of the hotter tiers to release space.
	2. (Currently amended) The non-volatile memory apparatus according to claim 1, wherein an access probability of data stored in [[the]] a hotter tier of the hotter tiers is higher than an access probability of data stored in [[the]] a cooler tier of the cooler tiers.
	3. (Currently amended) The non-volatile memory apparatus according to claim 2, wherein the different tiers includes N tiers, an ith tier among the N tiers is selected as the hotter tier, and one of an (i+1)th tier to a Nth tier among the N tiers is selected as the cooler tier , wherein N and i are integers, 0<i<N.
	4. (Canceled)
	5. (Previously presented) The non-volatile memory apparatus according to claim 3, wherein the garbage collection method further comprises: moving valid data in one closed source block of the Nth tier to one open target block of the Nth tier.
	6. (Previously presented) The non-volatile memory apparatus according to claim 3, wherein the controller is configured to perform an address classification method to determine whether the logical address of the write command from the host is a hot data address, and data of the write command are written into one open target block of a 1st tier among the N tiers when the logical address is determined to be the hot data address, wherein an access probability of data stored in the 1st tier is higher than an access probability of data stored in any one tier among the N tiers.
	7. (Previously presented) The non-volatile memory apparatus according to claim 6, wherein when the logical address is determined to be a non-hot data address, the data of the write nd tier to the Nth tier.
	8. (Previously presented) The non-volatile memory apparatus according to claim 6, wherein the address classification method is used to determine whether the logical address is one of M types of data addresses, wherein M is an integer and M≤N.
	9. (Currently amended) The non-volatile memory apparatus according to claim 8, wherein the M types of data addresses comprise [[a]] the hot data address, a secondary hot data address, a secondary cold data address, and a cold data address.
	10. (Previously presented) The non-volatile memory apparatus according to claim 9, wherein the data of the write command are written into one open target block of a 2nd tier among the N tiers when the logical address is determined to be the secondary hot data address, the data of the write command are written into one open target block of a 3rd tier among the N tiers when the logical address is determined to be the secondary cold data address, and the data of the write command are written into one open target block of a 4th tier among the N tiers when the logical address is determined to be the cold data address.
	11. (Currently amended) A garbage collection method of a non-volatile memory apparatus for releasing space occupied by a plurality of invalid data, the garbage collection method comprising:
	grouping flash memory blocks in a flash memory of the non-volatile memory apparatus into different tiers ranging from a coolest tier storing a coldest data to a hottest tier storing a hottest data according to an access probability of data stored in the flash memory, wherein the different tiers comprise multiple hotter tiers and multiple cooler tiers, and each of the different tiers is a memory block collection including some of the flash memory blocks;
one of the hotter tiers of the different tiers within the flash memory as a specific source block, and selecting one open block from [[a]] one of the cooler tiers of the different tiers within the flash memory as a specific target block;
identifying valid data stored in the specific source block disposed in the one of the hotter tiers within the flash memory;
enhancing efficiency of garbage collection performed in the flash memory by moving the valid data from the specific source block disposed in the one of the hotter tiers within the flash memory to the specific target block disposed in the one of the cooler tiers within the flash memory, wherein each of the hotter tiers and the cooler tiers utilized in the garbage collection method represents the memory block collection selected from the flash memory blocks,, and wherein tiers and the cooler tiers utilized in the garbage collection method are determined by identifying types of data stored in each of the different tiers without relating to the number of program/erase cycles; and
	erasing the specific source block disposed in the one of the hotter tiers to release space.
	12. (Currently amended) The garbage collection method according to claim 11, wherein an access probability of data stored in [[the]] a hotter tier of the hotter tiers is higher than an access probability of data stored in [[the]] a cooler tier of the cooler tiers.
	13. (Currently amended) The garbage collection method according to claim 12, wherein the different tiers includes N tiers, an ith tier among the N tiers is selected as the hotter tier, and one of an (i+1)th tier to a Nth tier among the N tiers is selected as the cooler tier , wherein N and i are integers, 0<i<N.
	14. (Canceled)

	moving valid data in one closed source block of the Nth tier to one open target block of the Nth tier.
	16. (Previously presented) The garbage collection method according to claim 13, further comprising:
	performing an address classification method to determine whether a logical address of a write command from a host is a hot data address; and
	writing data of the write command into one open target block of a 1st tier among the N tiers when the logical address is determined to be the hot data address, wherein an access probability of data stored in the 1st tier is higher than an access probability of data stored in any one tier among the N tiers.
	17. (Previously presented) The garbage collection method according to claim 16, further comprising:
	writing the data of the write command into one open target block of one corresponding tier among a 2nd tier to the Nth tier when the logical address is determined to be a non-hot data address.
	18. (Previously presented) The garbage collection method according to claim 16, wherein the address classification method is used to determine whether the logical address is one of M types of data addresses, wherein M is an integer and M≤N.
	19. (Currently amended) The garbage collection method according to claim 18, wherein the M types of data addresses comprise [[a]] the hot data address, a secondary hot data address, a secondary cold data address, and a cold data address.

	writing the data of the write command into one open target block of a 2nd tier among the N tiers when the logical address is determined to be the secondary hot data address;
	writing the data of the write command into one open target block of a 3rd tier among the N tiers when the logical address is determined to be the secondary cold data address; and
	writing the data of the write command into one open target block of a 4th tier among the N tiers when the logical address is determined to be the cold data address.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1 and 11 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious the grouping of flash memory blocks into different tiers within the flash memory according to access probability of data stored in flash, ranging from a coolest tier storing coldest data to a hottest tier storing hottest data, with multiple hotter tiers and multiple cooler tiers, and the selection of one closed block from one of the hotter tiers as a specific source block and one open block from one of the cooler tiers of the different tiers within the flash memory as a specific target block, identifying valid data that is stored in the specific source block of the hotter tier within the flash memory, and enhancing the efficiency of garbage collection performed in the 
Dependent claims 2, 3, 5 – 10, 12, 13, and 15 – 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135